Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji (US PG-Pub 2001/0029629).
Regarding Claims 1 and 6, Tsuji discloses a wheelchair  and bed combination (or wheelchair alone as required in claim 6) comprising a bed assembly (2); and a wheel chair (3), the bed assembly comprising a bed frame (20), a mattress (22), the mattress and bed frame including a slot therein (see Fig. 13), and means for moving the bed at least up and down and between at least a raised position (Fig. 9) and a lowered position (Fig. 3); the wheelchair comprising a wheelchair frame (31), wheels (14 and 16), an arm rest assembly having a back portion (33) and two side portions (75a), a wheel chair seat, and an arm rest supporting mechanism (75b), the wheelchair frame removably attachable to the bed frame, wherein the wheelchair frame is attached to the bed frame using a first locking mechanism (141) when the bed frame is in a raised position with the wheelchair seat generally aligned with the mattress to form a bed surface for a patient lying on the bed (Fig. 9), and releasable from the bed frame using the locking mechanism and removable from the slot when the bed is in a lowered 
	Regarding Claims 4 and 9, Tsuji discloses wherein the arm rest assembly further comprises a pair of movable arm rests (75a), each movable arm rest movable between a stored position when the wheelchair is in the slot and a raised position when the wheelchair is removed from the slot (see Fig. 19).

Allowable Subject Matter
Claims 2, 3, 5, 7, 8, and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/Primary Examiner, Art Unit 3619